United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Dearborn, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-2166
Issued: May 17, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 24, 2010 appellant filed a timely appeal from a July 13, 2010 decision of the
Office of Workers’ Compensation Programs that denied her claim as untimely. Pursuant to the
Federal Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant filed a timely claim for compensation under the Act.
On appeal her attorney asserts the July 13, 2010 decision is contrary to fact and law.
FACTUAL HISTORY
On October 10, 2009 appellant, then a 35-year-old former part-time flexible city carrier,
filed an occupational disease claim alleging that her federal duties caused employment-related
plantar fasciitis of the left foot and bilateral heel spurs and knee pain. She first became aware of
1

5 U.S.C. §§ 8101-8193.

the condition and its relationship to her federal employment on October 24, 2006 and was not
informed of the proper procedure for filing a claim. In an undated statement, appellant described
her job duties and noted that while delivering mail she would have pain in her feet and knees,
that her knees would buckle, and that on multiple occasions the pain was so bad she had to stop
and rest while delivering mail. After work, the pain was so bad she would have to pull over and
stop before continuing home. In October 2006, appellant went to the emergency room for
treatment, was referred to an orthopedic surgeon and to a podiatrist. She had surgery on the left
foot but her foot and knee pain persisted when standing or walking for five minutes. Appellant
maintained that she had never felt pain on walking, standing or sitting until she began her
employment as a mail carrier. The employing establishment noted that she was removed
effective December 31, 2006 for being absent without leave since October 4, 2006.
In an October 14, 2009 report, Dr. Tara Long Scott, a podiatrist, advised that she initially
treated appellant on October 24, 2006 for foot pain associated with plantar fasciitis. She reported
that appellant stated that she had pain on the first step in the morning, when standing after sitting
for extended periods of time, after excessive activity and at the end of the workday. Dr. Scott
opined that appellant’s job responsibilities at the employing establishment could trigger plantar
fasciitis and noted that appellant had surgery to relieve her symptoms.
In letters dated November 1, 2009, the Office informed appellant of the evidence needed
to support her claim and asked that the employing establishment respond. Appellant provided
treatment reports from Dr. Scott dated October 24 to December 12, 2006 in which she noted
appellant’s complaint of bilateral foot pain and diagnosed plantar fasciitis on the left and heel
spur. On October 31, 2006 Dr. Scott advised that appellant had sprained her ankle in a nonworkrelated fall. On December 15, 2006 she performed endoscopic gastrocnemius resection and
plantar fasciotomy on the left. In reports dated December 18, 2006 to February 12, 2007,
Dr. Scott reported on appellant’s postoperative care and her complaint of continued heel pain.
On December 31, 2009 Tonya Garner, appellant’s supervisor, noted that appellant was
hired in March 2005, spent part of 2006 on maternity leave and had continual attendance issues.
She stated that appellant failed to call or show up for work from October 4, 2006 until she was
removed on November 25, 2006. A notification of personnel action effective December 29,
2006 advised that appellant’s last day in pay status was October 8, 2006 and that she was
removed for being absent without leave.
By decision dated February 1, 2010, the Office denied the claim finding that it was not
timely filed.
On February 11, 2010 appellant, through her attorney, requested a hearing that was held
on May 10, 2010. At the hearing, appellant testified that she began work at the employing
establishment in March 2005 and described her job duties. She stated that her foot pain began
immediately and she had no prior foot problems. Appellant related that Dr. Scott advised her in
October 2006 that she needed foot surgery and maintained that she did not know what type of
claim to file until instructed by her attorney.
In a July 13, 2010 decision, an Office hearing representative affirmed the February 1,
2010 decision.

2

LEGAL PRECEDENT
The issue of whether a claim was timely filed is a preliminary jurisdictional issue that
precedes any determination on the merits of the claim.2 In cases of injury on or after
September 7, 1974, section 8122(a) of the Act provides that an original claim for compensation
for disability or death must be filed within three years after the injury or death. Compensation
for disability or death, including medical care in disability cases, may not be allowed if a claim is
not filed within that time unless:
“(1) the immediate superior had actual knowledge of the injury or death within 30
days. The knowledge must be such as to put the immediate superior reasonably
on notice of an on-the-job injury or death; or
“(2) written notice of injury or death as specified in section 8119 was given within
30 days.”3
Section 8119 of the Act provides that a notice of injury or death shall be given within 30
days after the injury or death; be given to the immediate superior of the employee by personal
delivery or by depositing it in the mail properly stamped and addressed; be in writing; state the
name and address of the employee; state the year, month, day and hour when and the particular
locality where the injury or death occurred; state the cause and nature of the injury, or in the case
of death, the employment factors believed to be the cause; and be signed by and contain the
address of the individual giving the notice.4 Actual knowledge and written notice of injury under
section 8119 serve to satisfy the statutory period for filing an original claim for compensation.5
For actual knowledge of a supervisor to be regarded as timely filing, an employee must show not
only that the immediate superior knew that he or she was injured, but also knew or reasonably
should have known that it was an on-the-job injury.6
Section 8122(b) provides that the time for filing in latent disability cases does not begin
to run until the claimant is aware, or by the exercise of reasonable diligence should have been
aware, of the causal relationship between the employment and the compensable disability,7 and
the Board has held that the applicable statute of limitations commences to run although the
employee does not know the precise nature of the impairment.8 When an employee becomes
aware or reasonably should have been aware that he or she has a condition which has been
adversely affected by factors of his federal employment, such awareness is competent to start the

2

Charles Walker, 55 ECAB 238 (2004); see Charles W. Bishop, 6 ECAB 571 (1954).

3

5 U.S.C. § 8122(a).

4

Id. at § 8119; Larry E. Young, 52 ECAB 264 (2001).

5

Laura L. Harrison, 52 ECAB 515 (2001).

6

Delmont L. Thompson, 51 ECAB 155 (1999).

7

5 U.S.C. § 8119(b).

8

Richard Narvaez, 55 ECAB 661 (2004).

3

limitation period even though the employee does not know the precise nature of the impairment
or whether the ultimate result of such affect would be temporary or permanent.9
Where the employee continues in the same employment after he or she reasonably should
have been aware that he or she has a condition which has been adversely affected by factors of
federal employment, the time limitation begins to run on the date of the last exposure to the
implicated factors.10 The requirement to file a claim within three years is the claimant’s burden
and not that of the employing establishment.11
ANALYSIS
The Board finds that appellant’s claim is barred by the applicable time limitation
provisions of the Act.
Appellant filed the instant claim on October 10, 2009. She noted on her claim form that
she became aware of the condition and its relationship to her federal employment on
October 24, 2006. Her exposure to employment factors ceased on October 4, 2006, the date she
last worked. Thus, the time to file a claim began to run on October 4, 2006. Appellant did not
file her claim until October 10, 2009, beyond the three-year time limitation period provided in
section 8122(a) of the Act.12 Appellant’s claim would still be considered timely if her immediate
supervisor had actual knowledge of her injury within 30 days of her last exposure or if she
provided written notice.13 The record does not reflect that appellant provided written notice of
injury prior to filing the instant claim.
In a case of latent disability, the time for filing a claim begins to run when the employee
first becomes aware, or reasonably should have been aware, of a possible relationship between
his or her condition and employment. The Board has held that, when an employee becomes
aware or reasonably should have been aware that he or she has a condition which has been
adversely affected by factors of employment, such awareness is competent to start the running of
the time limitations period even though he does not know the precise nature of the impairment or
whether the ultimate result of such adverse effect would be temporary or permanent.14 In this
case, in her initial statement, appellant maintained that she had never felt pain on walking,
standing or sitting until she began her postal duties, and she reiterated this at the May 10, 2010
hearing testimony, where she also testified that foot pain began immediately when she began
work at the employing establishment in March 2005. While she stated on her claim form that
she first became aware of the claimed condition and its relationship to her federal employment
on October 24, 2006, the Board finds that her statement and hearing testimony are more

9

Larry E. Young, supra note 4.

10

Id.

11

Debra Young Bruce, 52 ECAB 315 (2001).

12

5 U.S.C. § 8122(a).

13

Id. at § 8122(a)(1); see Ralph L. Dill, 57 ECAB 248 (2005).

14

Richard Narvaez, supra note 8.

4

probative as to the date she first became aware of her condition and its relationship to her federal
employment and was competent to start the running of the time limitations period.
A claimant seeking compensation under the Act has the burden of establishing the
essential elements of his or her claim by the weight of the reliable, probative and substantial
evidence, including that he or she is an “employee” within the meaning of the Act and that the
claim was filed within the applicable time limitation.15
Accordingly, appellant’s claim, which is outside the three-year time limitation period, is
untimely.16
CONCLUSION
The Board finds that appellant’s claim is barred by the applicable time limitation
provisions of the Act.
ORDER
IT IS HEREBY ORDERED THAT the July 13, 2010 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: May 17, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

15

J.P., 59 ECAB 178 (2007).

16

See Richard Narvaez, supra note 8.

5

